PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/384,386
Filing Date: 12/20/2016
Appellant(s): Belovay, Keith E/ Amazon Technologies, Inc.



__________________
/Robert Pointer, Reg. No. 73,654/
For Appellant





EXAMINER’S ANSWER


This is in response to the appeal brief filed 03/31/2021 appealing from the Office action mailed 10/19/2020.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 10/19/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
In essence the Appellants argue the following points, and each point is addressed individually by the examiner.

Appellant’s arguments: 
A. Claims 1, 2, and 6 Are Patentable over Pejhan, Goto, Soroushian, and Yuan
Appellant submits that the cited references fail to disclose or suggest at least a non-transitory computer-readable medium which, among other elements, includes “causing] the first frame rate to be adjusted by a network interface based at least in part on at least one of: a difference between the first frame rate and the second frame rate, a utilization rate of a storage buffer to store the received video frame data, an amount of data stored in the storage buffer, or a determination of whether altering the first frame rate will result in a performance increase,” as recited in claim 1. 
Further, Appellant asserts that the cited references fail to show or suggest “causing] the first frame rate to be adjusted by a network interface, as recited in claim 1. Additionally, Goto, Soroushian, and Yuan do not show or suggest these claim elements, nor does the Office Action rely on Goto, Soroushian, and Yuan to allege that these claim elements are shown or suggested. Since Pejhan, Goto, Soroushian, and Yuan fail to disclose the above-recited elements individually, it follows that the combination of the cited references fails to disclose or suggest all of the elements of claim 1.


B. Claim 3 Is Patentable over Pejhan, Goto, Soroushian, and Yuan
Appellant requests that the rejection of claim 3 be overturned as depending from independent claim 1. In addition, Appellant submits that the cited references fail to show or suggest the subject matter of claim 3. 
Appellant asserts that Pejhan fails to disclose or suggest “the first frame rate is adjusted by a percentage of a difference between the first frame rate and a rendering frame rate,” as recited in claim 3. Pejhan states, at col. 5, lines 40-42, that “the bit rate of the image sequence can be adjusted via rate control module 230, e.g., by changing the quantization scale.” As noted above, Pejhan fails to disclose or suggest determining a “difference between the first frame rate and a rendering frame rate,” as recited in claim 3. In addition, Pejhan fails to disclose or suggest adjusting the first frame rate “by a percentage of a difference between the first frame rate and a rendering frame rate,” as recited in claim 3. Instead, Pejhan merely describes adjusting the bit rate by changing the quantization scale. In other words, a quantization scale does not disclose “a percentage of a difference between the first frame rate and a rendering frame rate,” as recited in claim 3. Therefore, Pejhan does not show or suggest at least these elements of claim 3.
Additionally, Goto, Yuan, and Soroushian do not show or suggest these claim elements, nor does the Office Action rely on Goto, Yuan, or Soroushian to allege that these claim elements are shown or suggested. Since Pejhan, Goto, Yuan, and Soroushian fail to disclose the above-recited elements individually, it follows that the combination of the cited references fails to show or suggest all of the elements of claim 3. For at least these reasons, Appellant requests that the rejection of claim 3 be overturned.

C. Claim 4 Is Patentable over Pejhan, Goto, Soroushian, and Yuan
Appellant requests that the rejection of claim 4 be overturned as depending from independent claim 1. In addition, Appellant submits that the cited references fail to show or suggest the subject matter of claim 4. Dependent claim 4 recites:
4. The non-transitory computer-readable medium of claim 1, wherein if performed the set of instructions further causes the processor to at least perform the determination of whether altering the first frame rate will result in the performance increase by determining from performance history data that an increase in performance occurred in response to adjusting the first frame rate by a particular amount.
  	Appellant disagrees that Pejhan, Col. 4, lines 41-43; Goto, Abstract and disclosures in claims 1, 2, 14 and 18; Soroushian, Abstract and disclosures in claims 5. 6 12; Fig.6 and Par. 0025) by determining from performance history data (See again Pejhan, Col. 4, lines 41-43; Goto, Abstract and disclosures in claims 1, 2, 14 and 18; Soroushian, Abstract and disclosures in claims 5. 6 12; Fig.6 and Par. 0025) that an increase in performance occurred in response to adjusting the first frame rate by a particular amount. (See respectively Pejhan, Goto, and Soroushian as cited above; See further Pejhan, Cols. 3 & 4, lines 66 - 67 & 1 - 6: dynamic frame rate control method; Col. 5, lines 26 - 49: FIFO buffer 290, control module 230: bit rate of the image sequence can be adjusted via rate control module 230})
Appellant disagrees and asserts that Pejhan fails to disclose or suggest determining “whether altering the first frame rate will result in the performance increase by determining from performance history data that an increase in performance occurred in response to adjusting the first frame rate by a particular amount,” as recited in claim 4. Instead, Pejhan states, at col. 5, lines 40-42, that “the bit rate of the image sequence can be adjusted via rate control module 230, e.g., by changing the quantization scale.” However, a rate control module that changes a quantization scale does not correspond to “determining from performance history data that an increase in performance occurred in response to adjusting the first frame rate by a particular amount" as recited in claim 4. Therefore, Pejhan does not show or suggest these elements of claim 4.
Additionally, Goto, Soroushian, and Yuan do not show or suggest these claim elements, nor does the Office Action rely on Goto, Soroushian or Yuan to allege that these claim elements are shown or suggested. Since Pejhan, Goto, Soroushian and Yuan fail to disclose the above-recited elements individually, it follows that the combination of the cited references fails to show or suggest all of the elements of claim 4. For at least these reasons, Appellant respectfully requests that the rejection of claim 4 be overturned.

D. Claim 5 Is Are Patentable over Pejhan, Goto, Soroushian, and Yuan
Appellant requests that the rejection of claim 5 be overturned as depending from independent claim 1. In addition, Appellant submits that the cited references fail to show or suggest the subject matter of claim 5. Dependent claim 5 recites:
5. The non-transitory computer-readable medium of claim 4, wherein the performance history data is generated by:
determining that the first frame rate has been adjusted to a subsequent download frame rate;
storing a first difference between the subsequent download frame rate and the second frame rate relative to a prior download frame rate; and
storing a second difference between the subsequent download frame rate and the second frame rate relative to the subsequent download frame rate.
   	Appellant asserts that Pejhan fails to show or suggest “determining that the first frame rate has been adjusted to a subsequent download frame rate.” 
Even further, because Pejhan fails to disclose “the first frame rate,” Pejhan cannot disclose “storing a first difference between the subsequent download frame rate and the second frame rate relative to a prior download frame rate,” as recited in claim 5. Therefore, Pejhan does not show or suggest these elements of claim 5.
Additionally, Goto, Soroushian, and Yuan do not show or suggest these claim elements, nor does the Office Action rely on Goto, Soroushian or Yuan to allege that these claim elements are shown or suggested. Since Pejhan, Goto, Soroushian and Yuan fail to disclose the above-recited elements individually, it follows that the combination of the cited references fails to show or suggest all of the elements of claim 5. For at least these reasons, Appellant respectfully requests that the rejection of claim 5 be overturned.

  	E. Claims 7 and 9-16 Are Patentable over Pejhan, Goto, Soroushian, and Yuan
Appellant requests that the rejections of claims 7 and 9-16 be overturned because the cited combination of references fails to disclose or suggest all of the subject matter of claim 7. Particularly, Appellant respectfully submits that the cited references fail to disclose or suggest at least a system which, among other elements, includes “determine whether to modify the first frame rate of the video stream data received from the network based at least in part on an amount of data stored in the storage buffer and a difference between the first frame rate and the second frame rate,” as recited in claim 7. 
	Appellant asserts that adjusting a bit rate for transferring data into a FIFO buffer, as described by Pejhan, does not disclose or suggest “determining] whether to modify the first frame rate of the video stream data received from the network,” in which the first frame rate represents “receiving] video stream data from a network at a first frame rate,” as recited in claim 7. At col. 5, lines 36-41, Pejhan states that the “rate control module 230 serves to monitor and adjust the bit rate of the data stream entering the FIFO buffer 290 to prevent overflow and underflow on the decoder side (within a receiver or target storage device, not shown) after transmission of the data stream." In other words, Pejhan describes adjusting a bit rate for data that has already been transmitted to the device, which is not the same as adjusting a first frame rate for “receiving] video stream data from a network as recited in claim 7.
Further, Appellant asserts that the cited references fail to show or suggest “determining] whether to modify the first frame rate of the video stream data received from the network based at least in part on an amount of data stored in the storage buffer and a difference between the first frame rate and the second frame rate,” as recited in claim 7. First, Appellant notes that the Pejhan fails to disclose “a difference between the first frame rate and the second frame rate,” as recited in claim 7. Specifically, the “first frame rate” which represents “receiving] video stream data from a network” and the “second frame rate” is directed to “decoding] the video stream data from a storage buffer into a stream of video frames,” as recited in claim 7.
Further, Pejhan is silent with regard to “determining] whether to modify the first frame rate of the video stream data received from the network based at least in part on an amount of data stored in the storage buffer and a difference between the first frame rate and the second frame rate,” as recited in claim 7. In contrast, Pejhan appears silent with respect to considering multiple elements for “determining] whether to modify the first frame rate of the video stream data received from the network,” as recited in claim 7. Therefore, Pejhan does not disclose or suggest at least these elements of claim 7.
Additionally, Goto, Soroushian, and Yuan do not show or suggest these claim elements, nor does the Office Action rely on Goto, Soroushian, and Yuan to allege that these claim elements are shown or suggested. Since Pejhan, Goto, Soroushian, and Yuan fail to disclose the above-recited elements individually, it follows that the combination of the cited references fails to disclose or suggest all of the elements of claim 7.
For at least these reasons, Appellant requests that the rejection of claim 7 be overturned. In addition, Appellant requests that the rejections of claims 9-16 be overturned as depending from claim 7. Claims 9-16 may also be patentable for the additional elements that each recites.

F. Claim 8 Is Patentable over Pejhan, Goto, Soroushian, and Yuan
Appellant requests that the rejection of claim 8 be overturned as depending from independent claim 7. In addition, Appellant respectfully submits that the cited references fail to show or suggest the subject matter of claim 8. Dependent claim 8 recites: The system of claim 7, wherein the set of instructions if performed further causes the one or more processors to at least calculate a proposed downloading frame rate based at least in part on the difference between the first frame rate and the second frame rate.
 	Pejhan is silent with respect to a “proposed downloading frame rate” from a network as recited in claim 8. In other words, a bit rate for entering a buffer does not correspond to a “proposed downloading frame rate” from a network as recited in claim 8. Therefore, Pejhan does not show or suggest at least these elements of claim 8. For at least these reasons, Appellant respectfully requests that the rejection of claim 8 be overturned.

G. Claims 17-20 Are Patentable over Pejhan, Goto, Soroushian, and Yuan
Appellant requests that the rejections of claims 17-20 be overturned because the cited combination of references fails to disclose or suggest the subject matter of claim 17. Particularly, Appellant submits that the cited references fail to disclose or suggest at least a method which, among other elements, includes “determining, by the one or more processors, whether to adjust the first frame rate based at least in part on one or more of: the difference, an amount of data stored in the storage buffer, or a determination of whether adjusting the first frame rate will result in a performance increase,” as recited in claim 17. 
  	Appellant asserts that adjusting a bit rate for transferring data into a FIFO buffer, as described by Pejhan, does not disclose or suggest “determining, by the one or more processors, whether to adjust the first frame rate,” in which the first frame rate represents “receiving ... video stream data from a network,” as recited in claim 17. At col. 5, lines 36-41, Pejhan states that the “rate control module 230 serves to monitor and adjust the bit rate of the data stream entering the FIFO buffer 290 to prevent overflow and underflow on the decoder side (within a receiver or target storage device, not shown) after transmission of the data stream." In other words, Pejhan
describes adjusting a bit rate for data that has already been transmitted to the device, which is not the same as adjusting a first frame rate for “receiving ... video stream data
from a network as recited in claim 17. Therefore, Pejhan does not disclose or suggest
at least these elements of claim 17.
  	In addition, Appellant asserts the cited combination of references fails to show or suggest “calculating, by the one or more processors, a difference between the first frame
rate and the second frame rate,” as recited in claim 17. In rejecting claim 17, the Office Action (p. 17) alleges: calculating, by the one or more processors, a difference between the first frame rate and the second frame rate; (See Goto, Abstract and disclosures in claims 1, 2, 14 and 18:
"decode timing" represent attribute expressing difference between frame rates at "predefined time interval"; See also Soroushian, Abstract and disclosures in claim 8 and claim 12: new frame rate in a first mode .. frame rate in 2nd mode ... third mode, fourth mode; See also claims 5 and 6, Fig.6 and Par. 0025)
 	Since Pejhan, Goto, Soroushian, and Yuan fail to disclose the above-recited elements individually, it follows that the combination of the cited references fails to disclose or suggest all of the elements of claim 17.
 	For at least these reasons, Appellant respectfully requests that the rejection of
claim 17 be overturned. In addition, Appellant requests that the rejections of claims 18-20 be overturned as depending from claim 17. Claims 18-20 may also be patentable for the additional elements that each recites.


Office respectfully disagrees for the following reason:
Examiner respectfully disagrees with Appellant’s assessment that Pejhan fails to show or suggest and "causing the first frame rate [received from the network] to be adjusted," as recited in claim 1, and even further that Pejhan fails to show or suggest "causing the first frame rate to be adjusted by a network interface," as recited in claim 1.
Indeed, as discussed in claim 1, Pejhan discloses a non-transitory computer-readable medium having stored thereon a set of instructions, which causes the processor to receive video frame data from a network at a first frame rate; (See Pejhan, Fig.1: Network 120; Fig. 2 and Col. 4, lines 29 - 30: input video image on path 210 is received; Fig. 3: block 310: transfer image sequence at defined frame rate; - Fig. 5 depicts a General Purpose Computer 510 having a CPU 512 along with encoder and decoder; Col. 1, lines 8 – 13 presents an invention relating to the field of digital multimedia communications over a network, e.g., computer networks), cause the first frame rate to be adjusted by a network Interface (See Pejhan, Col. 1, lines 8 – 13: invention relates to a method of storing motion information for a sequence of images in different frame rates to effect dynamic frame rate control over a network; Fig. 1: network 120 illustrating a network environment having a server incorporating the dynamic frame rate control of the present invention, and interfacing with server 110 and clients 130; Col. 3, lines 29 – 35: server forwarding image sequence that matches bit rate and frame rate of image sequence to client via network) based at least in part on at least one of: a difference between the first frame rate and the second frame rate, (Cols. 3 & 4, lines 66 - 67 & 1
- 6: dynamic frame rate control method; See also disclosure in claim 1: method for dynamically controlling the frame rate of an image sequence, comprising the steps of: a) transferring the image sequence at a first frame rate; b) receiving a request for a change from said first frame rate to a second frame rate; Col. 5, lines 26 - 49: FIFO buffer 290, control module 230: bit rate of the image sequence can be adjusted via rate control module 230) a utilization rate of a storage buffer to store the received video frame data, (Col. 4, Hoes 41 - 43: storing motion files for an image sequence at various frame rates)
	Thus, Pejhan is not silent about a "network interface," as recited claim 1. Moreover, in the same line of reasoning, Soroushian’s teachings, as well as Yuan’s teachings, relate the disclosure in claim 1. (See Soroushian, Pars. 0015 and 0030; Yuan, Abstract and Cols. 2 & 3, lines 57 - 67 & 1 - 20)
Therefore, Pejhan, Goto, Soroushian, and11 Yuan are not deficient as a combination of cited references in disclosing or suggesting the elements of claim 1. Also, for those reasons, the rejections of claims 2, 5, and 6 depending from claim 1 are maintained. 
	Similarly, Examiner asserts that Pejhan suggests "the first frame rate is adjusted by a percentage of the difference between the first frame rate and a rendering frame rate," as recited in claim 3.
	Regarding claim 4, the combination of Pejhan, Goto, Soroushian and Yuan discloses the non-transitory computer-readable medium of claim 1, wherein if performed the set of instructions further causes the processor to at least perform the determination of whether altering the first frame rate will result in the performance by determining from performance history data increase, that an increase in performance occurred in response to adjusting the first frame rate by a particular amount. (See as in Claim 1, Pejhan, Col. 4, lines 41 – 43; Goto, Abstract and disclosures in claims 1, 2, 14 and 18; Soroushian, Abstract and disclosures in claims 5. 6 12; Fig.6 and Par. 0025; See further Pejhan, Cols. 3 & 4, lines 66 – 67 & 1 – 6: dynamic frame rate control method; Col. 5, lines 26 – 49: FIFO buffer 290, control module 230: bit rate of the image sequence can be adjusted via rate control module 230)
	Additionally, US Application 20090237503 to Adiletta et al., particularly at Pars. 0020, 0024, 0025 and 0030 read partially on several limitations of the above cited claims.
For similar reasons, the rejections of claims 7, 10 – 16, and 17 – 20 are maintained.
	Consequently, Appellant’s request to put all pending claims to Allowance status cannot be granted at this time, and the rejection of the pending claims is maintained as follows.  
 	




Respectfully submitted,
/BERTEAU JOISIL/
Examiner, Art Unit 2487


Conferees:
/Dave Czekaj/
Supervisory Patent Examiner, Art Unit 2487
/Joe Ustaris/
Supervisory Patent Examiner, Art Unit 2483




Requirement to pay appeal forwarding fee.  
In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20